Fourth Court of Appeals
                                 San Antonio, Texas
                                         April 1, 2021

                                     No. 04-20-00268-CR

                              Quinton Ramon WILLIAMSON,
                                        Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR0283
                    Honorable Maria Teresa (Tessa) Herr, Judge Presiding


                                        ORDER

      Appellant's motion for an extension until March 29, 2021, to file a brief is granted.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court